Citation Nr: 1102052	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher disability rating for the service-
connected degenerative disc disease of the lumbar spine, 
initially rated as 10 percent disabling from March 3, 2000, the 
effective date of service connection, and rated as 20 percent 
disabling from October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served honorably during an initial period of active 
service in the United States Navy from June 29, 1976 to June 15, 
1980, with immediate reenlistement in the Navy on June 16, 1980.  
His second period of service in the Navy was also served 
honorably, beginning on June 16, 1980 and with an honorable 
discharge on September 28, 1986 with immediate reenlistment on 
September 29, 1986.  The Veteran's third period of service ended 
on June 9, 1987, and his character of discharge was listed on the 
DD Form 214 as "Under Other than Honorable Conditions" as a 
result of misconduct - Drug Abuse (use).  

A November 1999 decsion by the Department of the Navy, Naval 
Council of Personnel Boards (NDRB) confirmed that the Veteran's 
discharge was proper as issued.  

In an RO administrative decision dated in October 2002 the RO 
determined that the Veteran's service from September 28, 1986, to 
June 9, 1987, was Dishonorable due to willful and persistent 
misconduct, and therefore the Veteran was not eligible for any VA 
benefits for that period of active service, other than possibly 
VA hospital treatment.  The October 2002 administrative decision 
further indicated that basic eligibility [for VA compensation 
benefits] existed based on the conditional period of service from 
June 29, 1976 to June 15, 1980, and from June 16, 1980 to 
September 28, 1986.  The Veteran was advised of this finding in a 
letter dated November 1, 2002.  

However, in December 2005 the RO noted that proper development 
had not been undertaken to determine whether the character of the 
Veteran's discharge was a bar to VA benefits.  As a result, the 
RO issued a deferred decision pending the receipt of supplemental 
service records.  In the December 2005 deferral, the RO 
specifically stated as follows:

Conditional discharge: proper development was not 
undertaken pursuant to M21-1, Part IV, 11.01i.  
Administrative decision 10-29-02 was premature 
and not properly decided in the absence of 
information re the date(s) this veteran was 
eligible for complete discharge, the date(s) of 
his offenses and without discussion as to 
findings of NDRB dated November 4, 1999.

This decision dated 10-29-02 was material to the 
issue of SC and required a subsequent review by 
RVSR re viability of the veteran's claims.

VA should undertake proper development to USN re 
date(s) this veteran was eligible for complete 
separation. Once this information is received, an 
administrative decision should be completed to 
properly incorporate the evidence required to 
arrive at an equitable decision. Decision Team 
should review the record to determine any change 
in disability status, including all grants and 
denials of SC. Veteran must be advised fully of 
any change in his eligibility for VA benefits.

A review of the claims file reflects that no further action has 
been undertaken in this regard to determine whether the character 
of the Veteran's discharge is a bar to VA benefits for all period 
of service.  

Meanwhile, the Veteran's case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
December 2000 and July 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
December 2000 decision, in pertinent part, denied service 
connection for bilateral hearing loss and degenerative disc 
disease of the lumbar spine/ low back strain.  The July 2003 
rating decision, in pertinent part, denied service connection for 
tinnitus. 

In October 2004 the Veteran appeared and testified at an RO 
hearing in St. Petersburg, Florida as to all the issues except 
hearing loss.  The transcript of that hearing is of record.

In a May 2005 rating decision, the RO granted service connection 
for degenerative disc diseae of the lumbar spine and assigned an 
initial 10 percent rating, effective from March 3, 2000.  The 
Veteran disagreed with the initial 10 percent rating assigned and 
timely appealed that determination.  

The case was initially before the Board in October 2008, at which 
time the matters were remanded back to the RO for additional 
development of the record.  This remand included specific mention 
of the charcter of discharge issue and instructions to resolve 
this matter; however, no additional evidence regarding any 
subsequent determination as to the character of the Veteran's 
service from September 28, 1986, to June 9, 1987, has not been 
associated with the claims folder.  As this issue is inextricably 
intertwined with the other matters on appeal, additional 
development of these other matters must be deferred pending the 
outcome of the matter involving the charcter of the Veteran's 
discharge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus, and asserts that his service-connected degenerative 
disk disease (DDD) of the lumbar spine is more severe than the 
ratings assigned currently reflect.  

The case was remanded in October 2008 to afford the Veteran VA 
examinations to obtain opinions as to the likely etiology and 
servity of his hearing loss, tinnitus, and service-connected DDD 
of the lumbar spine.  Unfortunately, the VA examinations are 
inadequate for the purpose for which they were undertaken.  

With regard to the hearing loss and tinnitus, the Veteran has 
consistently maintained that his hearing loss and tinnitus 
resulted not only from in-service noise exposure, but also from 
his numerous bouts of otitis externa and/or otitis media during 
service.  The service treatment records (STRs) reflect several 
occasions during which the Veteran reported ear pain, was treated 
for, and/or was diagnosed right otitis externa.  These include 
records from October 1978, March 1979, June 1982, and March 1984.  
Other STRs note ear pain and/or dull tympanic membraines 
associated with upper respiratory infections, and a January 1987 
STR notes scarring in the right tympanic membrane.  The STRs also 
indicate that the Veteran worked around jet engine noise.  

The VA examination report from July 2010 noted that the Veteran 
had a current hearing loss, worse in the right ear, and opined 
that the Veteran's hearing was not related to in-service noise 
exposure because the hearing loss was not sudden.  Rather, the 
Veteran's chronic hearing loss was first shown years after 
service discharge.  However, the examiner never considered the 
Veteran's contensions regarding the frequent bouts of otitis 
externa and/or otitis media as a possible cause for the ultimate 
hearing loss, particularly given that the hearing loss is noted 
to be asymmetrical, worse in the right ear, the same ear that was 
so often plagued with the ear problems during service.  As the 
Veteran's assertions have not yet been addressed by the examiner, 
another medical opinion is neccessary.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in July 2010, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
etiology of any current hearing loss and tinnitus.  That was not 
accomplished with respect to the July 2010 VA examination.  

In light of the foregoing, the matter must be remanded to the RO 
to obtain another medical opinion, or if necessary, to schedule 
the Veteran for another VA examination to determine the likely 
etiology of any current hearing loss and/or tinnitus.  

Regarding the Veteran's service-connected DDD of the lumbar 
spine, the rating criteria allow for the assignment of a separate 
rating for neurological symptoms in addition to the rating 
assigned for orthopedic symptoms.  In this case, the Veteran's 
back disability has been rated as 10 percent and 20 percent 
respectively for different time periods, based on limitation of 
motion due to pain.  No separate rating has been assigned for the 
neurological symptoms associated with the Veteran's back 
disability, yet ,the July 2010 VA examiner specifically noted 
that the Veteran has objective findings of S1 nerve root 
dysesthesias.  The examination report notes that the Veteran has 
dysesthesias at the left buttock and calf with decrease pain to 
pinprick in the left leg and foot.  The diagnosis included 
"objective clinical evidence of left S1 radiculopathy."  

The Veteran has consistently complained of sciatica, and the most 
recent VA examination, as noted above, provides objective 
findings consistent with sciatic pain.  Thus, a separate rating 
for neurological symptomatology associated with the DDD of the 
lumbar spine pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 
for incpomplete paralysis of the sciatic nerve appears 
appropriate.  However, at no point does the July 2010 examiner, 
or any other medical report in the claims file, provide an 
opinion as to the level of severity of the sciatica.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, mild incomplete 
paralysis of the sciatic nerve is rated as 10 percent disabling.  
Moderate incompelete paralysis is rated as 20 percent, moderately 
severe incomplete paralysis is rated as 40 percent, and severe 
incompete paralysis of the sciatic nerve, with marked muscular 
atrophy is rated as 60 percent disabling.  Finally, complete 
paralysis of the sciatic nerve, where the foot dangles and drops, 
with no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost, warrants an 
80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Based on this criteria and the medical evidence of record, it is 
not currently possible to assign a separate rating for the 
sciatica.  Thus, the July 2010 examination report is not adequate 
for rating purposes.  

Furthermore, the original rating decision of May 2005, which 
granted service connection, noted an effective date of March 3, 
2000, the date on which the Veteran filed his claim.  Thus, the 
RO acknowledged that the Veteran's claim had been pending since 
that date.  As such, the Veteran's service-connected DDD of the 
lumbar spine may be rated pursuant to the criteria in effect 
prior to September 2003.  The most recent examiner only addressed 
the Veteran's disability in terms of the revised rating criteria 
and did not include evaluation pursuant to the old, pre-2003 
rating criteria.  

Although the issues of service connection for hearing loss and 
tinnitus and the issue of entitlement to higher ratings for the 
service-connected degenerative disc disease (DDD) of the lumbar 
spine require additional development, the underlying issue of 
whether the Veteran meets the threshold requirement for basic 
eligibility for VA compensation benefits must first be addressed.  
Thus, the issue of the character of the Veteran's discharge is 
inextricably intertwined with the issueds currently on appeal to 
the Board.  

The RO, in December 2005 indicated that the October 2002 action 
by the RO may have been procedurally and legally incorrect.  

Specifically, because the Veteran's third period of service, 
beginning in September 1986, which was served under other than 
honorable conditions, came as an immediate reenlistment following 
the second "honorable" period of service, the second discharge 
was "conditional" upon the character of discharge for the third 
period of service.  This was stated, but not explained, in the 
October 2002 administrative decision.  For conditional discharges 
the evidence must show completion of the obligation of active 
service at the time of entry, even if the subsequent discharge 
was otherwise other than honorable.  In other words, it appears 
that the immediate reenlistment in September 1986 automatically 
attaches the third period of service to the previous consecutive 
periods of service, and the "honorable" discharges from the 
first two periods of service then become conditional on the 
character of discharge from the third period, which in this case, 
was under other than honorable conditions.  The December 2005 RO 
deferral specifically noted that the October 2002 administrative 
decision may not have made a proper determination regarding 
eligibility for complete separation, and eligibility for benefits 
during Navy service has not been properly determined, M21 Part IV 
11.01i.  

When a person is seeking VA benefits, it first must be shown that 
the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. Brown, 
10 Vet. App. 38, 40 (1997).  "The term veteran means a person who 
served in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  A discharge 
issued under honorable conditions is binding on VA. 38 C.F.R. § 
3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars found 
at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of an 
offense involving moral turpitude (this includes, generally, 
conviction of a felony) is considered to have been issued under 
dishonorable conditions.  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is a 
bar to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense. 38 C.F.R. § 
3.12(b).

Entitlement to benefits is determined by character of discharge 
at completion of unbroken service, i.e., where a conditional 
discharge was issued, the entire period of service constitutes 
one period of service and entitlement will be determined by the 
character of the final termination of such period of active 
service.  See 38 C.F.R. § 3.13(b).  A discharge to reenlist is a 
conditional discharge if it was issued during the Vietnam Era, 
prior to the date the person was eligible for discharge under the 
length of service system, or under any other criteria in effect. 
38 C.F.R. § 3.13(a).  However, 38 C.F.R. § 3.13(c) provides an 
exception if the following conditions are met: (1) the person 
served in the active military, naval or air service for the 
period of time the person was obligated to serve at the time of 
entry into service; (2) the person was not discharged or released 
from such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; and 
(3) the person would have been eligible for a discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.  For 
purposes of 38 C.F.R. § 3.13(c) it does not appear that the RO 
has properly developed this claim, given the October 2002 
administrative decision, which did not take into account the 
conditional reenlistment, which was served under other than 
honorable conditions.  The RO must determine whether the 
appellant was eligible for discharge under any other criteria in 
effect at the time of the discharge in September 1986.  See 38 
C.F.R. § 3.13(a).  To ensure that VA has met its duty to assist 
the appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, and to ensure full compliance 
with due process requirements, this case must be remanded so that 
the RO can determine whether the appellant was eligible for 
discharge under any other criteria.  See 38 C.F.R. § 3.13(a).

Accordingly, the issues on appeal to the Board cannot be 
addressed until this underlying inextricably intertwined issue 
regarding the character of the Veteran's discharge is addressed, 
as this may result in a complete bar to VA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the immediate 
reenlistment in September 1986 and 
subsequent discharge under other than 
honorable conditions results in a bar to VA 
benefits for the entire period of service 
from June 1976 through September 1986.  In 
so doing, explore all means and conduct all 
necessary research to determine whether the 
appellant could have been discharged 
unconditionally under any other criteria in 
effect at the time of his discharge on or 
around September 1986.  See 38 C.F.R. § 
3.13(a) and additional procedural history 
as detailed above.

2.  If, and only if, the additional 
development undertaken above DOES NOT 
RESULT IN A COMPLETE BAR TO VA benefits, 
then conduct the following additional 
development:  

a.  Request the July 2010 audiological 
examiner, if possible, to provide an 
addendum to the July 2010 examination 
report to provide a medical opinion 
regarding the following:

Consider the Veteran's contentions 
regarding the frequent bouts of right-sided 
otitis externa and/or otitis media as 
documented in the service treatamant 
records as a possible cause for the 
ultimate hearing loss, particularly given 
that the hearing loss is noted to be 
asymmetrical, worse in the right ear.  
Based on a review of the entire record, 
including, but not limited to, the 
Veteran's reported history, the service 
treatment records and post-service 
treatment records, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's current 
hearing loss, if any, had its onset during 
service, or is otherwise related to the 
multiple documented in-service ear 
infections and/or noise exposure.  A 
complete rationale should accompany all 
opinions expressed.

If the same examiner is not available to 
provide an opinion, then the Veteran must 
be afforded a new examination and the 
examiner must be provided with the claims 
file for review in conjunction with the 
examination.  
 
b.  With respect to the service-connected 
lower back, the examiner should describe in 
detail all symptoms reasonably attributable 
to the service-connected disability and its 
current severity, including orthopedic 
symptomatology and neurologic symptoms.

(i).  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active and 
passive range of motion in degrees, 
including the specific limitation of motion 
due to pain, including at which point the 
when pain begins, and state the normal 
range of motion for the service-connected 
residuals of lower back strain.

(ii).  The examiner should then set forth 
the extent of any functional loss present 
for the service-connected lower back 
disability due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should also describe the 
level of pain experienced by the Veteran 
and state whether any pain claimed by him 
is supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if any, 
for each service-connected disability 
should be described in adequate detail.  
Any additional impairment on use or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

(iii).  The examiner should determine the 
extent, if any, of neurological impairment 
associated with the service-connected low 
back disability in light of the documented 
S1 radiculopathy and claimed sciatic pain.  
The extent of any incomplete paralysis 
of the sciatic, or other, nerve should 
be stated in terms of whether it is 
mild, moderate, moderately severe, or 
severe.  A complete rationale should 
accompany all opinions.  

(iv).  The examiner should also indicate 
the effect the service-connected lower back 
disability has, if any, on the Veteran's 
current level of occupational impairment.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  Following completion of the development 
requested, readjudicate the Veteran's 
claims, if appropriate.  If any benefit on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be 
afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



